--------------------------------------------------------------------------------

Exhibit 10.7
 
L3 TECHNOLOGIES, INC.
AMENDED AND RESTATED
2008 LONG TERM PERFORMANCE PLAN
PERFORMANCE UNIT AGREEMENT
(Version 0006)
 
 This Performance Unit Agreement (this “Agreement”), effective as of the Grant
Date (as defined below), is between L3 Technologies, Inc., a Delaware
corporation (the “Corporation” or “L3”), and the Participant (as defined below).


1.          Definitions.  Capitalized terms not otherwise defined herein shall
have the respective meanings ascribed to them in the L3 Technologies, Inc.
Amended and Restated 2008 Long Term Performance Plan (the “Plan”).  The
following terms shall have the following meanings for purposes of this
Agreement:


(a)           “Applicable Unit Multiplier” shall mean, with respect to each
Performance Measure, the “Unit Multiplier” calculated pursuant to the Award
Letter based on the actual level of achievement for the Performance Period;
provided, that in the event of a Change in Control, the “Applicable Unit
Multiplier” shall mean 100%, subject to upward adjustment (but not above 200%)
to the extent (if any) that the Committee is able, in its sole discretion, to
assess that the Corporation’s progress, at or prior to the Change in Control,
towards the achievement levels set forth in the Award Letter for such
Performance Measure exceeds the “Target” performance level as adjusted to
account for the reduced period of actual performance.


(b)           “Award Letter” shall mean the award notice to the Participant
attached hereto as Exhibit A.


(c)            “Cause” shall mean the Participant’s (1) intentional failure to
perform reasonably assigned duties, (2) dishonesty or willful misconduct in the
performance of duties, (3) engaging in a transaction in connection with the
performance of duties to the Corporation or its subsidiaries which transaction
is adverse to the interests of the Corporation and is engaged in for personal
profit or (4) willful violation of any law, rule or regulation in connection
with the performance of duties (other than traffic violations or similar
offenses).


(d)          “Change in Control” shall mean:
 
(1)          the acquisition by any person or group (including a group within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the
Corporation or any of its subsidiaries, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of  a majority more of
the combined voting power of the Corporation’s then outstanding voting
securities, other than by any employee benefit plan maintained by the
Corporation;
 
(2)          the sale of all or substantially all the assets of the Corporation
and its subsidiaries taken as a whole;
 
(3)          the consummation of a merger, combination, consolidation,
recapitalization or other reorganization of the Corporation with one or more
other entities that are not subsidiaries if, as a result of the consummation of
the merger, combination, consolidation, recapitalization or other
reorganization, less than 50 percent of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be
beneficially owned in the aggregate by the stockholders of the Corporation
immediately prior to the event; or
 

--------------------------------------------------------------------------------

(4)          the election, including the filling of vacancies, during any period
of 24 months or less, of 50% or more of the members of the Board of Directors,
without the approval of Continuing Directors, as constituted at the beginning of
such period.  "Continuing Directors" shall mean any director of the Corporation
who either (i) is a member of the Board of Directors on the Grant Date, or (ii)
is nominated for election to the Board of Directors by a majority of the Board
which is comprised of directors who were, at the time of such nomination,
Continuing Directors.


(e)           “Committee” or “Compensation Committee” shall mean the
Compensation Committee of the Board of Directors of the Corporation.


(f)            “Disability” shall mean that the Participant, (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant's employer.


(g)          “Fair Market Value” shall mean, with respect to any security, the
closing price of the security as reported on the composite tape of New York
Stock Exchange issues (or if, at the date of determination, the security is not
so listed or if the principal market on which it is traded is not the New York
Stock Exchange, such other reporting system as shall be selected by the
Committee) on the relevant date, or, if no sale of the security is reported for
that date, the next preceding day for which there is a reported sale.  The
Committee shall determine the Fair Market Value of any security that is not
publicly traded, using criteria as it shall determine, in its sole direction, to
be appropriate for the valuation.


(h)           “Final Cash Performance Unit Dividends” shall mean an amount equal
to the aggregate cash dividends that would have been payable on the Final Cash
Performance Units if they represented shares of L3 common stock held on all
record dates between the Grant Date and the date on which the payment
contemplated under Section 10(b) is made; provided, that in the event of an
equity restructuring that triggers an adjustment to Performance Measures and/or
the number of Performance Units as contemplated by Section 9, the amount of the
Final Cash Performance Unit Dividends attributable to record dates that are
prior to the date of such equity restructuring shall be calculated based on a
number of Final Cash Performance Units that includes the effect of the
adjustment to the Performance Measures but excludes the effect of the adjustment
to the number of Performance Units.


 (i)           “Final Cash Performance Units” shall mean the number of Total
Earned
Performance Units attributable to Performance Measures the payment of which are
to be made in cash as specified in the Award Letter.


(j)            “Final Stock Performance Unit Dividends” shall mean an amount
equal to the aggregate cash dividends that would have been payable on the Final
Stock Performance Units if they represented shares of L3 common stock held on
all record dates between the Grant Date and the date on which the issuance of
Award Shares and the payment of the amounts contemplated under Section 10(c) is
made; provided, that in the event of an equity restructuring that triggers an
adjustment to Performance Measures and/or the number of Performance Units as
contemplated by Section 9, the amount of the Final Cash Performance Unit
Dividends attributable to record dates that are prior to the date of such equity
restructuring shall be calculated based on a number of Final Cash Performance
Units that includes the effect of the adjustment to the Performance Measures but
excludes the effect of the adjustment to the number of Performance Units.
 
2

--------------------------------------------------------------------------------

(k)           “Final Stock Performance Units” shall mean the number of Total
Earned
Performance Units attributable to Performance Measures the payment of which are
to be made in shares of L3 stock as specified in the Award Letter.


(l)            “Grant Date” shall mean the “Grant Date” listed in the Award
Letter.
 
(m)           “Participant” shall mean the “Participant” listed in the Award
Letter.


(n)           “Performance Measures” shall mean the performance measures set
forth in the Award Letter.


(o)           “Performance Period” shall mean the “Performance Period” set forth
in the Award Letter, subject to adjustment in accordance with Section 5 hereof.


(p)           “Performance Units” shall mean the number of performance units
equal to the Total Target Performance Units or, when finally determined in
accordance with this Agreement, the Total Earned Performance Units.


(q)           “Retirement” shall mean that the Participant (A) terminates
employment with the Corporation and its subsidiaries other than for Cause (and
is not subject to termination for Cause at the time of such termination), (B) is
available for consultation with the Corporation or its subsidiaries at the
reasonable request of the Corporation or its subsidiaries and (C) terminates
employment either (1) on or after attaining age 60 and completing at least five
years of service in the aggregate with the Corporation and its subsidiaries
(which service must be continuous through the date of termination except for a
single break in service that does not exceed one year in length), or (2) on or
after attaining age 65.


(r)           “Segmented Target Performance Units” shall mean, with respect to
each Performance Measure, the number of “Target Units” set forth in the Award
Letter for the Performance Measure, subject to adjustment pursuant to the terms
hereof.


(s)           “Segmented Earned Performance Units” shall mean, with respect to
each Performance Measure, the number of Segmented Target Performance Units
multiplied by the Applicable Unit Multiplier.


(t)            “Subsidiary” or “subsidiary” shall mean, as to any person, any
corporation, association, partnership, joint venture or other business entity of
which 50% or more of the voting stock or other equity interests (in the case of
entities other than corporations), is owned or controlled (directly or
indirectly) by that entity, or by one or more of the Subsidiaries of that
entity, or by a combination thereof.


(u)           “Total Earned Performance Units” shall mean the sum the Segmented
Earned Performance Units for all Performance Measures.


(v)           “Total Target Performance Units” shall mean the sum of the
Segmented Target Performance Units for all Performance Measures.
 
 2.                Target and Final Awards.  Subject to the terms, conditions
and restrictions set forth in the Plan and this Agreement, the Corporation
hereby grants the Performance Units to the Participant.  The initial amount of
Performance Units granted hereunder represent a target award to the Participant
in respect of the Performance Measures for the Performance Period.  The final
award to the Participant, and the amount of any payments to the Participant
hereunder, shall be based on the actual level of achievement of the Performance
Measures for the Performance Period subject to the terms of this Agreement.
 
3

--------------------------------------------------------------------------------

 3.                Performance Unit Account.  The Corporation shall cause an
account (the “Account”) to be established and maintained on the books of the
Corporation to record the number of Performance Units credited to the
Participant under the terms of this Agreement.  The Participant’s interest in
the Account shall be that of a general, unsecured creditor of the Corporation. 
For the avoidance of doubt, neither this Agreement nor the grant of Performance
Units hereunder shall create or be construed to create a trust or separate fund
of any kind or a fiduciary relationship between the Corporation and a
Participant or any other person.


 4.                Nonalienation of Benefits.  No Participant or beneficiary
shall have the power or right to transfer, anticipate, or otherwise encumber the
Participant’s interest under this Agreement.  The provisions of this Agreement
shall inure to the benefit of the Participant and the Participant’s
beneficiaries, heirs, executors, administrators or successors in interest.


 5.                Change in Control During Performance Period.  In the event of
a Change in Control, (a) the Segmented Target Performance Units for each
Performance Measure shall automatically be adjusted on a pro-rata basis to
reflect the number of completed months out of the entire Performance Period as
of the date of the Change in Control and (b) the Performance Period shall
automatically be deemed to have terminated and the provisions of Section 10
hereof shall become applicable.


 6.                Termination of Employment or Disability During Performance
Period.


(a)           If the Participant suffers a Disability, or the Participant’s
employment with the Corporation and its subsidiaries is terminated during the
Performance Period: (1) by reason of death or Disability, (2) by Retirement at
least one year after the first day of the Performance Period, or (3) by the
Company without Cause (each, a “Qualified Separation”), the Segmented Target
Performance Units for each Performance Measure shall automatically be adjusted
on a pro-rata basis to reflect the number of completed months out of the entire
Performance Period as of the date the Participant suffered a Disability or the
date of the termination of employment, as applicable.  Thereafter, the
Participant (or his/her beneficiaries, heirs, executors, administrators or
successors in interest) shall be entitled to any amounts payable under Section
10 following the termination of the Performance Period in accordance with the
terms hereof.


(b)           In the event that the Participant’s employment with the
Corporation and its subsidiaries is terminated during the Performance Period and
is not a Qualified Separation, then the Participant shall forfeit the
Performance Units and all of the Participant’s rights hereunder shall cease.


(c)           The Participant’s rights to the Performance Units shall not be
affected by any change in the nature of the Participant’s employment so long as
the Participant continues to be an employee of the Corporation or any of its
subsidiaries. Whether (and the circumstances under which) employment has been
terminated and the determination of the termination date for the purposes of
this Agreement (or whether, and the date upon which, the Participant has
suffered a Disability) shall be determined by the Committee or (with respect to
any employee other than an “Executive Officer” as defined under the Plan) its
designee (who, at the date of this Agreement, shall be the Corporation’s Vice
President of Human Resources), whose good faith determination shall be final,
binding and conclusive; provided, that such designee may not make any such
determination with respect to his or her own employment.
 
4

--------------------------------------------------------------------------------

 7.                No Right to Continued Employment.   Nothing in this Agreement
shall be interpreted or construed to confer upon the Participant any right to
continue employment by the Corporation or any of its subsidiaries, nor shall
this Agreement interfere in any way with the right of the Corporation or any of
its subsidiaries to terminate the Participant’s employment at any time for any
reason whatsoever, whether or not with cause.


 8.                No Rights as a Stockholder.  The Participant’s interest in
the Performance Units shall not entitle the Participant to any rights as a
stockholder of the Corporation.  The Participant shall not be deemed to be the
holder of, or have any of the rights and privileges of a stockholder of the
Corporation in respect of, the Award Shares (as defined below) unless and until
such shares have been issued to the Participant in accordance with Section 10.


 9.                Adjustments for Certain Changes.  The Committee shall make
adjustments in the calculation of any earnings-based Performance Measure to
eliminate the effect of any: (a) impairment losses incurred on goodwill and
other intangible assets or on debt or equity investments computed in accordance
with Financial Accounting Standard No. 142 or other GAAP; (b) gains or losses
incurred on the retirement of debt computed in accordance with Financial
Accounting Standard No. 145; (c) extraordinary gains and losses in accordance
with GAAP; (d) gains and losses in connection with asset dispositions that are
not contemplated under the Corporation’s most recent internal plan for the year
as presented to the Board of Directors prior to the Grant Date; (e) non-cash
gains or losses on discontinued operations; (f) adoption by the Company of any
new accounting standards required by GAAP or the Securities and Exchange
Commission following the Grant Date; (g) gains or losses of $5 million or more
individually, or $25 million or more in the aggregate, in respect of litigation
matters; and (h) gains or losses (other than accrued interest) related to the
resolution of income tax contingencies for business acquisitions, to the extent
that such contingencies were established as of the dates of such acquisitions in
the GAAP purchase price allocations in respect thereof.  In the event of an
equity restructuring, as defined in Statement of Financial Accounting Standards
123R, which affects the Corporation’s common stock, a Participant shall have a
legal right to an adjustment to the Performance Measures (including any
performance goal in respect of the Performance Measures based on market price
per share) and/or the number of Performance Units which shall preserve (without
enlarging) the value of the award hereunder, with the manner of such adjustment
to be determined by the Committee in its sole discretion.


 10.              Determination and Payment of Final Awards; Negative
Discretion.


(a)           As promptly as practicable following the termination of the
Performance Period, the Committee shall determine the Applicable Unit Multiplier
for each of the Performance Measures (the date of such determination being
referred to herein as the “Determination Date”).


(b)           Subject to clause (f) below, promptly following the Determination
Date, the Corporation shall pay the Participant an amount in cash (if any),
without interest thereon and subject to applicable withholding taxes, equal to
the sum of (1) number of Final Cash Performance Units multiplied by the Fair
Market Value per share of L3 common stock as of the last day of the Performance
Period, and (2) the Final Cash Performance Unit Dividends.  Upon the payment of
the cash amount contemplated under this clause (b), the Participant’s Account in
respect of the Final Cash Performance Units shall be eliminated.
 
5

--------------------------------------------------------------------------------

(c)           Subject to clause (f) below, promptly following the Determination
Date and the payment by the Participant of any applicable taxes pursuant to
Section 11 of this Agreement, but subject to any delay necessary to comply with
Section 12 hereof, the Corporation shall (1) issue to the Participant, free and
clear of all restrictions, a number of shares of L3 common stock (if any) equal
to the number of Final Stock Performance Units (the “Award Shares”) , and (2)
pay the Participant an amount in cash (if any), without interest thereon and
subject to applicable withholding taxes, equal to the Final Stock Performance
Unit Dividends.  The Corporation shall not be required to deliver any fractional
shares, but shall pay to the Participant, in lieu thereof, an amount in cash,
without interest thereon and subject to applicable withholding taxes, equal to
the Fair Market Value as of the last day of the Performance Period of such
fractional share.  The Corporation shall pay any costs incurred in connection
with issuing the Award Shares.  Upon the issuance of the Award Shares (and
payment of any cash amounts contemplated under this clause (c)) to the
Participant, the Participant’s Account in respect of the Final Stock Performance
Units shall be eliminated.


(d)           Subject to the provisions of Sections 11 and 12 with respect to
the issuance of Award Shares, all payments of cash or issuances of Award Shares
under this Section 10 shall be made no earlier than January 1, and no later than
March 15, of the year after the year in which the Performance Period terminates;
provided, that notwithstanding the foregoing, in the event the Performance
Period terminates as a result of a Change in Control, such payments of cash and
issuances of Award Shares shall be made no later than the 30th calendar day
following such Change in Control.


(e)           Notwithstanding the provisions of this Section, in the event of
the death of the Participant prior to the making of any payment or the issuance
of the Award Shares under this Section 10, such payment or issuance shall be
made to the Participant’s beneficiaries, heirs, executors, administrators or
successors in interest as the case may be.


(f)            Notwithstanding the provisions of this Agreement, the Committee
shall have the right to reduce (or eliminate) any amount of cash payable
hereunder and/or any amount of shares issuable hereunder to the extent
attributable to one or more of the adjustments in the calculation of
earnings-based Performance Measures provided for under Section 9, in accordance
with any standards or on any other basis (including the Committee’s sole
discretion) as the Committee may impose.


 11.              Tax Withholding.  As a condition to the Corporation’s issuance
of the Award Shares (if any), the Participant shall remit to the Corporation the
minimum amount necessary to satisfy Federal, state, local and foreign
withholding tax requirements, if any (“Withholding Taxes”).  The payment shall
be in the form of: (i) cash, (ii) the delivery of Shares, (iii) a reduction in
the number of Shares otherwise issuable or deliverable or other amounts
otherwise payable to the Participant pursuant to this Agreement, or (iv) a
combination of (i), (ii) and/or (iii).  The value of any Shares delivered or
withheld as payment in respect of Withholding Taxes shall be determined by
reference to the Fair Market Value of such Shares as of the date of such
withholding or delivery.  In the event that Withholding Taxes are satisfied by
withholding a portion of the Shares otherwise issuable or deliverable to the
Participant pursuant to this Agreement, the Corporation shall not withhold any
Shares in excess of the minimum number of Shares necessary to satisfy the
applicable Withholding Taxes.


 12.              General Restrictions.  Notwithstanding anything in this
Agreement to the contrary, the Corporation shall have no obligation to issue or
transfer any Award Shares as contemplated by this Agreement unless and until
such issuance or transfer shall comply with all relevant provisions of law and
the requirements of any stock exchange on which the Corporation's shares are
listed for trading.


 13.              Plan Governs.  The Participant hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by its terms, all of which are
incorporated herein by reference.  The Plan shall govern in the event of any
conflict between this Agreement and the Plan.
 
6

--------------------------------------------------------------------------------

 14.              Modification of Agreement.  This Agreement may be not be
modified, amended, suspended or terminated, and any terms or conditions may not
be waived, without the approval of the Committee.  The Committee reserves the
right to amend or modify this Agreement at any time without prior notice to any
Participant or other interested party; provided, that except as expressly
provided hereunder, any such amendment or modification may not adversely affect
in any material respect the Participant’s rights or benefits hereunder except
for such amendments or modifications as are required by law.


 15.              Severability.  Should any provision of this Agreement be held
by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Agreement shall not be affected by such
holding and shall continue in full force in accordance with their terms.


 16.              Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without giving effect to the conflicts of laws principles thereof.


 17.              Successors in Interest; No Third Party Beneficiaries.  This
Agreement shall inure to the benefit of and be binding upon any successor to the
Corporation.  This Agreement shall inure to the benefit of the Participant or
the Participant’s legal representatives.  All obligations imposed upon the
Participant and all rights granted to the Corporation under this Agreement shall
be final, binding and conclusive upon the Participant’s heirs, executors,
administrators and successors.  Except as expressly provided herein, nothing in
this Agreement shall confer any rights upon any person other than the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.


 18.              Administration.  The Committee shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Participant, the Corporation and all other interested persons. 
No member of the Committee shall be personally liable for any action
determination or interpretation made in good faith with respect to the Plan or
the Performance Units.  In its absolute discretion, the Board of Directors may
at any time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.  The Committee shall have the power
to delegate any and all of its rights and duties hereunder to any officer of the
Corporation to the extent permitted under applicable law.
 
 19.              Resolution of Disputes.  Any dispute or disagreement which may
arise under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee.  Any determination made hereunder shall be final, binding and
conclusive on the Participant and Corporation for all purposes.


 20.              Data Privacy Consent.  As a condition of the grant of the
Performance Units, the Participant hereby consents to the collection, use and
transfer of personal data as described in this paragraph. The Participant
understands that the Corporation and its subsidiaries hold certain personal
information about the Participant, including name, home address and telephone
number, date of birth, social security number, salary, nationality, job title,
ownership interests or directorships held in the Corporation or its
subsidiaries, and details of all performance units or other equity-based awards
or other entitlements to shares of common stock awarded, cancelled, exercised,
vested or unvested (“Data”). The Participant further understands that the
Corporation and its subsidiaries will transfer Data among themselves as
necessary for the purposes of implementation, administration and management of
the Participant’s participation in the Plan, and that the Corporation and any of
its subsidiaries may each further transfer Data to any third parties assisting
the Corporation in the implementation, administration and management of the
Plan. The Participant understands that these recipients may be located in the
European Economic Area or elsewhere, such as the United States. The Participant
hereby authorizes them to receive, possess, use, retain and transfer such Data
as may be required for the administration of the Plan or the subsequent holding
of shares of common stock on the Participant’s behalf, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer to a
broker or other third party with whom the Participant may elect to deposit any
shares of common stock acquired under the Plan. The Participant may, at any
time, view such Data or require any necessary amendments to it.
 
7

--------------------------------------------------------------------------------

 21.              Limitation on Rights; No Right to Future Grants; Extraordinary
Item of Compensation.  By accepting this Agreement and the grant of the
Performance Units contemplated hereunder, the Participant expressly acknowledges
that (a) the grant of Performance Units is a one-time benefit that does not
create any contractual or other right to receive future grants of performance
units, or benefits in lieu of performance units; (b) all determinations with
respect to future grants of Performance Units, if any, including the grant date,
the number of Performance Units granted and the performance period, will be at
the sole discretion of the Corporation; (c) the Participant’s acknowledgment and
acceptance of this Agreement is voluntary; (d) the value of the Performance
Units is an extraordinary item of compensation that is outside the scope of the
Participant’s employment contract, if any, and nothing can or must automatically
be inferred from such employment contract or its consequences; (e) grants of
performance units are not part of normal or expected compensation for any
purpose and are not to be used for calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and the Participant waives any claim on
such basis; (f) the future value of the Performance Units is unknown, cannot be
predicted with certainty and may be zero; and (g) the Plan is discretionary in
nature and may be suspended or terminated by the Corporation at any time.  In
addition, the Participant understands, acknowledges and agrees that except as
expressly provided hereunder, the Participant will have no rights to
compensation or damages related to Performance Unit proceeds in consequence of
the termination of the Participant’s employment for any reason whatsoever and
whether or not in breach of contract.


 22.              Book Entry Delivery of Award Shares.  Whenever reference in
this Agreement is made to the issuance or delivery of Award Shares, the
Corporation may elect to issue or deliver such shares in book entry form in lieu
of certificates.
 
8

--------------------------------------------------------------------------------

 23.              Acceptance.  This Agreement shall not be enforceable until it
has been executed by the Participant.



 
By:
L3 TECHNOLOGIES, INC.
         
[strianese-image.jpg]
         
Michael T. Strianese
   
Chairman and Chief Executive Officer
         
[davidson-image.jpg]
         
Ann D. Davidson
   
Senior Vice President, General Counsel and
Corporate Secretary
     
Acknowledged and Agreed
   
as of the date first written above:
         
Participant ES
           
Participant Signature
   

 
9

--------------------------------------------------------------------------------

Exhibit A


Performance Unit Award Notice
 
A.
 Participant:
Participant Name
     
B.
Grant Date:
Grant Date
     
C.
Performance Period:
1/1/2017 through 12/31/2019
     
D.
Aggregate Target Performance Units:
# Shares
     
E.
Performance Measure(s):
 




1.
Diluted Earnings per Share:  “Diluted EPS” means earnings per common share on a
fully diluted basis, determined in accordance with generally accepted accounting
principles and as derived from L3’s audited consolidated financial statements
prepared in the ordinary course of business.  Diluted EPS shall be adjusted as
contemplated by the terms of the Performance Unit Agreement to exclude certain
items specified therein.



Portion of Aggregate Award for this Performance Measure:  100%
Target Units for this Performance Measure:  # Shares


Performance Scale:


Performance
Levels
 
Cumulative
Diluted
EPS Required
   
Unit
Multiplier
               
Maximum
 
≥ $
30.53      
200
%
   
$
29.14
     
150
%
Target
 
$
27.75
     
100
%
   
$
26.36
     
75
%
Threshold
 
$
24.98
     
50
%
Below Threshold
 
< $
24.98      
0
%



In the event that the level of actual performance exceeds the Threshold and
falls between two of the stated performance levels listed above, the Unit
Multiplier will be calculated on a straight-line basis between the two stated
Unit Multipliers for those performance levels.


Payment Method:  Shares of L3 stock.  Subject to the terms of the Performance
Unit Agreement, the number of shares will be determined by multiplying (1) the
Target Units for this Performance Measure, by (2) the applicable Unit
Multiplier.
 
 

--------------------------------------------------------------------------------